DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered. The amendments have overcome the Specification Objections, Claim Objections and 112(b) rejection of the previous office action. Claims 1-13 remain pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Said limitations are “sample-holding means” of claims 1, 11, and 13; “current change rate obtaining means” of claims 1, 11; “voltage extracting means” of claim 1, 11; “current extracting means” of claim 13; “displacement estimating means” of claim 1 ; “subtracting means” claim 7; “adding means” claim 8.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Inductive element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 5,844,339) in view of Burri (US 6407629) as evidenced by Heins (US 2014/0111054).
Regarding Claim 1 , Schroeder discloses: a magnetic bearing control apparatus (active magnetic bearing auto-position detection, abstract), comprising: an electromagnet (electromagnet circuits, 12, 22, c 4 l 30-37) which supports a control object (rotor 1, id.) in a state floating in the air (air gap between magnet and rotor 1, c 4 l 44-47); an inductive element (a first coil in each of the winding coils 11, 21, c 4 l 55-56;) connected in series to a coil of the electromagnet (a second or later coil each of the winding coils 11, 21, id.); a switching amplifier (chopper amplifier 13, 23, c 4 l 55-57; examiner notes that chopper indicates a switching circuit) which supplies a current to the electromagnet (current mode chopper amplifier provides electricity to the electro magnet, id. ); voltage extracting means (voltages u1, u2 extracted by comparator 41, c 5 l 40-45) which extracts a voltage (fig 1, voltages u1, u2, c 5 l 34-35) applied to the inductive element at a timings (voltages are applied to coils 11, 21, c 5 l 34-35, at the timing of the angular frequency of the sinusoidal injected signal, c 2 l 42-45) occurring repeatedly with a prescribed period (injected signal is repeated implicitly in order to actively control bearings in operation, id.); sample-holding means (synchronous demodulator 43, c 6 l 1-3, further explained as obvious below) which holds a voltage (voltage is demodulated therefore indicating that it is a voltage that is held, c 6 l 1-2) extracted at a timing (angular frequency of the injected signal, c 6 l 1-3) which is one of the timings until a next timing for extracting (implicitly the demodulator continuously functions on that angular frequency, thereby holding that signal till the next cycle of demodulating the injected signal, c 6 l 1-3); current change rate obtaining means which obtains (rotor position module, c 6 l 4-15), based on a voltage held by the sample-holding means (voltage u from demodulator 43  used to determine position, c 6 l 1-10 ), a signal (voltage measured c 6 l 1) proportional (inductance measured, c 6 l 18; inductance in Henrys is the claimed proportion according to Faraday’s law) to a time derivative of a current flowing through the coil of the electromagnet (voltage is proportional to time derivative of current, which is known in basic electronics as faraday’s law; Faraday’s law is that V = L di/dt; or Voltage through coil = Inductance multiplied by the rate of current change; the prior art measures inductance measured c 6 l 18; voltage measured c 6 l 1; See Heins, for a recitation of Faraday’s law, par 0115); and displacement estimating means which estimates (rotor position estimated, c 6 l 17), based on a signal obtained by the current change rate obtaining means (position deduced from voltage u, c 6 l 1-20), a displacement between the control object and the electromagnet (displacement is measured, id.), wherein a current supplied to the electromagnet is controlled based on a displacement estimated by the displacement estimating means (position signal of the bearings is sent to servo-control circuits, c 6 l 64 – c 7 l 10). Schroeder does not explicitly disclose a sample and hold circuit. Nevertheless it does disclose a demodulator.  
Burri teaches it is well known to use a sample and hold circuit for demodulation (Background). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to enable the demodulator of Schroeder as a simple sample and hold circuit as taught by Burri, for the expected result of providing a demodulator circuit as is well known in the art (Burri, Background).
Heins evidences the well known relationship between inductance, voltage, and the time derivative of current known as Faraday’s law (Paragraphs 0112-0115).  Heins therefore evidences that the voltage signal measured by Schroeder is inherently proportional to the time derivative of current through the induction coil. The claimed proportion is known as the inductance of the coil measured in Henrys.
Regarding Claim 2, Schroeder discloses: the magnetic bearing control apparatus according to claim 1, wherein an inductor is applied to the inductive element (a first of the plurality of coils is a wire loop in which inductance is measured to determine air gap, c 5 l 23-30), and the voltage extracting means extracts a voltage that is generated in the inductor (voltages u1, u2 extracted by comparator 41, c 5 l 40-45). 
Regarding Claim 5, Schroeder discloses: the magnetic bearing control apparatus according to claim 1, wherein a displacement detection period for extracting a voltage applied to the inductive element (angular frequency of demodulator 43, c 6 l 1-3, 43) is set to a control cycle of the switching amplifier (frequency of chopper amplifier, c 6 l 38, 47-50; switching frequency and injection / sampling  are set to about twenty times in order to prevent noise, c 6 l 43-50; detection and switching differ at about 20 times, c 56 l 46-50), and the voltage extracting means extracts the voltage applied to the inductive element at least once at prescribed timing during the displacement detection period (detection frequency, c 6 l 49). 
Regarding Claim 6, Schroeder discloses: the magnetic bearing control apparatus according to claim 5, wherein a current increase period (injected signal is a sinusoidal current, abstract; sinusoidal waves have characteristic cyclic increase periods) in which a current increase (id.) and a current decrease period (injected signal is a sinusoidal current, id.; sinusoidal waves have characteristic decrease periods) in which the current decreases are formed in the displacement detection period (injected current has the same angular frequency as demodulation 43, c 6 l 1-3, 23). 
Regarding Claim 7, Schroeder discloses: the magnetic bearing control apparatus according to claim 6, wherein the voltage extracting means extracts voltages applied to the inductive element at prescribed timings (comparator 41 extracts at angular frequency, c 6 l 1-3, 47-50) in each of the current increase period and the current decrease period, the magnetic bearing control apparatus further including subtracting means that subtracts one of the extracted voltages from the other (comparator 41 finds the difference between voltages u1 and u2, c 5 l 43), and the displacement estimating means estimates a displacement (deduce rotor position, c 6 l 17) between the control object and the electromagnet based on the voltage obtained by the subtraction by the subtracting means (deduce rotor position based on measured inductance from electromagnets, calculated from voltage difference at comparator 41, c 6 l 1-4, 17-26). 
Regarding Claim 9, Schroeder discloses: the magnetic bearing control apparatus according to claim 6, wherein the current increase period and the current decrease period of the displacement detection period are formed at a ratio of 50% (signals are injected with currents following sinusoidal waves, sinusoidal waves are known to increases for 50% and decreases for 50%, c 5 l 35-40). 
Regarding Claim 10, Schroeder discloses: the magnetic bearing control apparatus according to claim 6, wherein the current increase period is set before the current decrease period in the displacement detection period (a sinusoidal wave of the injected signal implicitly has repeating current increase periods after decrease periods, c 5 l 35-40). 
Regarding Claim 11 , Schroeder discloses: a vacuum pump (vacuum pump is intended use in the preamble, and will not be given patentable weight) being mounted with a magnetic bearing control apparatus (active magnetic bearing auto-position detection, abstract) including: an electromagnet (electromagnet circuits, 12, 22, c 4 l 30-37)  which supports a control object (rotor 1, id.) in a state floating in the air (air gap between magnet and rotor 1, c 4 l 44-47); an inductive element (a first of the plurality of coils of the winding coils 11, 21, c 4 l 55-56) connected in series to a coil of the electromagnet (a second or later coil of the winding coils 11, 21, id.); a switching amplifier (chopper amplifier 13, 23, c 4 l 55-57) which supplies a current to the electromagnet (current mode chopper amplifier, id.); voltage extracting means which (comparator 41, c 5 l 40-45) extracts a voltage (voltages u1, u2 extracted by comparator 41, c 5 l 40-45) applied to the inductive element at a timings (at the timing of the angular frequency of the sinusoidal injected signal from adders 14, 24, c 5 l 5-10; matching the angular frequency used by the demodulator 43 because the demodulator is meant to demodulate that specific injected frequency, c 6 l 3) occurring repeatedly with a prescribed period (period of the sinusoidal currents of the injected signal, id.); sample-holding means (synchronous demodulator 43, c 6 l 1-3; further explained as obvious below) which holds a voltage (voltage is demodulated therefore indicating that it is a voltage that is held, c 6 l 1-2) extracted at a timing (angular frequency of the injected signal, c 6 l 1-3) which is one of the timings until a next timing for extracting (implicitly the demodulator continuously functions on that angular frequency, thereby holding that signal till the next cycle of demodulating the injected signal, c 6 l 1-3); current change rate obtaining means which obtains (rotor position module, c 6 l 4-15), based on a voltage held by the sample-holding means (voltage u from demodulator 43  used to determine position, c 6 l 1-10 ), a signal (voltage measured c 6 l 1) proportional (inductance measured, c 6 l 18; inductance in Henry’s is the claimed proportion according to Faraday’s law) to a time derivative of a current flowing through the coil of the electromagnet (voltage is proportional to time derivative of current, which is known in basic electronics as faraday’s law; Faraday’s law is that V = L di/dt; or Voltage through coil = Inductance multiplied by the rate of current change; the prior art measures inductance measured c 6 l 18; voltage measured c 6 l 1; See Heins, for a recitation of Faraday’s law, par 0115); and displacement estimating means which estimates (rotor position estimated, c 6 l 17), based on a signal obtained by the current change rate obtaining means (position deduced from voltage u, c 6 l 1-20), a displacement between the control object and the electromagnet (displacement is measured, id.), a current supplied to the electromagnet being controlled based on a displacement estimated by the displacement estimating means (position signal of the bearings is sent to servo-control circuits, c 6 l 64 – c 7 l 10), wherein the control object is a rotor shaft (rotor 1, id.), and the vacuum pump includes the electromagnet in plurality for floatingly supporting the rotor shaft in a radial direction (fig 1, support in radial direction, c 4 l 50-51) and/or an axial direction (axial direction is claimed in the alternative, to the radial direction; the prior art discloses the radial direction, not the axial direction).  Schroeder does not explicitly disclose a sample and hold means. Nevertheless it does disclose a demodulator.  
Burri teaches a demodulator circuit is commonly a sample and hold circuit (Background). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to enable the demodulator of Schroeder as a simple sample and hold circuit as taught by Burri, for the expected result of providing a demodulator circuit as is well known in the art (Burri, Background).
Heins evidences the well known relationship between inductance, voltage, and the time derivative of current known as Faraday’s law (Paragraphs 0112-0115).  Heins therefore evidences that the voltage signal measured by Schroeder is inherently proportional to the time derivative of current through the induction coil. The claimed proportion is known as the inductance of the coil measured in Henrys.
Regarding Claim 12, Schroeder discloses: the vacuum pump according to claim 11, comprising the inductive element respectively connected in series to the coil of each of the electromagnets (first windings and the later windings of the electromagnetic coils 11, 21 are in series as they belong to the same overall electromagnetic winding,  c 4 l 55-56), wherein the sample-holding means acquires a voltage (synchronous demodulator 43 demodulates voltage, therefore indicating that it is a voltage that is held, c 6 l 1-3) applied to the inductive element based on a signal (injected signal, c 5 l 5-15) having been synchronized over control cycles of the switching amplifiers of all electromagnets (injected signals are coordinated with the switching frequency, in order to allow measurement and avoid noise, c 6 l 45-50). 
Regarding Claim 13, Schroeder discloses: the vacuum pump according to claim 12, further comprising current extracting means (comparator 41, c 5 l 40-45; electrical current is inherently extracted as current is an inherent characteristic of all electric flow) that extracts a current supplied (id.) to the coil of the electromagnet by the switching amplifier (fig 1, u1 and u2 are extracted post amplifier 13, 23), and current sample-holding means (synchronous demodulator 43, c 6 l 1-3) that holds a current flowing through the current extracting means (synchronous demodulator 43 extracts the injected signal, said injected signal inherently has a current measurement, c 6 l 1-3) at a prescribed timing (timing of the injected signal, c 6 l 3), wherein the prescribed timing by the current sample-holding means is a signal which had been synchronized in the control cycle (injected signal is coordinated with the switching frequency, in order to allow measurement and avoid noise, c 6 l 45-50).  


Allowable Subject Matter
Claims 3, 4, 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 3, Schroeder does not disclose wherein a transformer is applied to the inductive element, and the voltage extracting means extracts a voltage of a secondary side of the transformer. In the rejection above, the inductive element is a coil of the magnetic bearing electro magnet; there is no motivation to apply a transformer to the magnetic bearing coil of Schroeder for voltage extraction.
Regarding Claim 4, Schroeder does not disclose a transformer including primary windings connected in series to each electromagnet and secondary windings having a same iron core as the primary windings is applied to the inductive element, each of the primary windings is wound so that each primary winding is oriented in a direction in which a magnetic flux generated therein is canceled out, and the voltage extracting means extracts a voltage generated in the secondary windings of the transformer. There is no motivation to extend the magnetic bearing coil core of Schroder to include secondary windings and a transformer on the same core. 
Regarding Claim 8, Schroeder does not disclose adding means that adds up the two extracted voltages, and a current flowing through the electromagnet is estimated based on the voltage obtained by the addition by the adding means.  Schroeder discloses a subtracting means for the two extracted voltages, it does not disclose an adding means for the voltages that then determines current. There is no motivation to use an adding means to determine the difference in voltages in Schroeder, because Schroeder is finding a difference, not a sum.
Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive. Examiner has applied a new base reference, however some of applicant’s arguments continue to apply.
Applicant incorrectly argues that Looser (US 2014/0252899) does not describe “a signal proportional to a time derivative of the current flowing through the coil of the electromagnet” (See applicant’s arguments, page 12 bottom paragraph). Applicant acknowledges that Looser provides voltage across coil 211 which “results in a change in equivalent inductance of coils 211 and 212 caused by the displacement of the rotor (page 13 top paragraph).”  Examiner notes that the measure of the inductance in Henrys is the measure of the proportion of voltage to a time derivative of the current flowing through the coil of an inductor according to faraday’s law. As such, because Looser teaches the measurement of both voltage and inductance, it is teaching the claimed signal proportional to a time derivative of current flowing through the coils.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY S LEE/Examiner, Art Unit 3746      

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746